EXHIBIT SECOND SUPPLEMENTAL INDENTURE SECOND SUPPLEMENTAL INDENTURE, dated as of July 20, 2009 (the “Supplemental Indenture”), among Massey Energy Company, a Delaware corporation, as issuer (the “Issuer”), the Guarantors (as defined in the Indenture (defined below)), West Kentucky Energy Company, a Kentucky corporation (the “New Subsidiary”), and Wilmington Trust Company, as trustee (the “Trustee”). W I T N E S S E T H WHEREAS, the Issuer, the Guarantors and the Trustee executed that certain Indenture, (the “Base Indenture”), dated as of November 10, 2003, by and among the Issuer, the Guarantors (defined therein) and the Trustee, as supplemented by that First Supplemental Indenture, dated as of August 19, 2008 (together with the Base Indenture and as amended and supplemented, the “Indenture”), providing for the issuance of the 6.625% Senior Notes due 2010 in the principal amount of up to Three Hundred Sixty Million and 00/100 Dollars ($360,000,000). WHEREAS, the New Subsidiary was incorporated in the State of Kentucky on June 5, 2009. WHEREAS, Sidney Coal Company,
